Exhibit 32-b TRUSTMARK CORPORATION CERTIFICATION OFPRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form10-K of Trustmark Corporation (Trustmark) for the year ended December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Louis E. Greer, Treasurer and Principal Financial Officer of Trustmark, certify, pursuant to18 U.S.C. Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Trustmark. BY: /s/ Louis E. Greer Louis E. Greer Treasurerand Principal Financial Officer DATE: February 29, 2008
